DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

 Response to Amendment
Applicant’s amendment filed 11/15/2021 has been entered – Claims 42 and 55 are amended and Claims 34 and 47-49 are cancelled. Claims 42-46 and 55 remain pending in the application. 

The objection to the specification as previously set forth in the Final Office Action mailed 08/17/2021 is herein withdrawn as indicated in the Advisory Action mailed 11/22/2021.

The rejection of Claims 47-49 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Office Action mailed 08/17/2021 is moot because the claims at issue are cancelled by Applicant’s amendment. The rejection of Claim 55 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Office Action mailed 08/17/2021 is overcome by Applicant’s amendment

The rejection of Claim 34 under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 2014/0001456 A1) as previously set forth in the Final Office Action mailed 08/17/2021 is moot because the claim at issue is cancelled by Applicant’s amendment. The rejection of Claim 55 under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 2014/0001456 A1) as previously set forth in the Final Office Action mailed 08/17/2021 is overcome.

The rejection of Claims 34 and 47 under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2014/0001456 A1) as previously set forth in the Final Office Action mailed 08/17/2021 is moot because the claim at issue is cancelled by Applicant’s amendment. The rejection of Claim 55 under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2014/0001456 A1) as previously set forth in the Final Office Action mailed 08/17/2021 is overcome. However, as outlined in greater detail below, new grounds of rejection have been made.  

The rejection of Claims 42 and 46 under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2014/0001456 A1) as previously set forth in the Final Office Action mailed 08/17/2021 is overcome. 

The rejection of Claims 42-46 under 35 U.S.C. 103 as being unpatentable over Yen (US 2016/0190470 A1) as previously set forth in the Final Office Action mailed 08/17/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on Pages 10-17 of the reply dated 11/15/2021 with respect the rejections of the claims under 35 USC § 102 and 35 USC § 103 have been considered but are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections 
Claim 55 is objected to because of the following minor informality: the claim recites the limitation “R1a to R5a do not contain…” on Page 5 but it is the Examiner’s position said limitation should instead read --R1a to R5a do not contain--. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 44, the instant claim recites the organic light emitting device according to Claim 42 which contains a delayed fluorescent material in the light emitting layer. The Examiner notes that the independent Claim 42 recites a light emitting layer consisting of a compound represented by Formula (1) and a light emitting material. It is unclear if the delayed fluorescent material of the instant claim is intended to be the “light emitting material” recited in the parent claim or if it may be an additional compound. At least because the light emitting layer of the parent claim is described using closed language (that is to say it may only include the compound according to Formula (1) and a light emitting material), it will be assumed for purposes of examination herein that the delayed fluorescent material in the instant claim is the light emitting material of the parent claim. 
Dependent Claim 45 is rejected for failing to overcome the deficiencies of Claim 44.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0133857 A1).
Regarding Claim 42, Kim teaches an organic light emitting device (see Table 1 – Example 17) containing a light-emitting layer consisting of 98 wt% Compound 67 and 2 wt% TPD which is a blue fluorescent (i.e. light emitting) material (see [0251]-[0256]). Kim’s Compound 67 is reproduced below for comparison to Formula (I) of the instant claim. 

Instant: 
    PNG
    media_image1.png
    279
    367
    media_image1.png
    Greyscale
 Kim’s 67: 
    PNG
    media_image2.png
    644
    750
    media_image2.png
    Greyscale


As seen from the structure above, Kim’s Compound 67 meets each of the following limitations set forth in the instant claim: Ar1 to Ar3 are each aryl groups (a phenyl) substituted at a para position with a dibenzofuran-based group that is NOT 4-(benzofuran-1-yl)carbazole-9-yl. 1 is a bonding position; R2, R5, and R8 are hydrogen; R3 and R4 are each alkenyl substituents that bond to each other to form a phenyl ring fused with the Formula (2) skeleton; and R6 and R7 are each alkenyl substituents that bond to each other to form a phenyl ring fused with the Formula (2) skeleton. 

Claim 42 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0329506 A1). 
Regarding Claim 42, Lee teaches an organic light emitting device (see Example 4) containing a light-emitting layer consisting of 93 wt% Compound 25 and 7 wt% Ir(PPy)3 which is phosphorescent (i.e. light emitting) material (see [0147] & [0150]). Lee’s Compound 25 is reproduced below for comparison to Formula (I) of the instant claim (see Pg. 11). 

Instant: 
    PNG
    media_image1.png
    279
    367
    media_image1.png
    Greyscale
 Lee’s 25: 
    PNG
    media_image3.png
    291
    470
    media_image3.png
    Greyscale


As seen from the structure above, Lee’s Compound 25 meets each of the following limitations set forth in the instant claim: Ar1 to Ar2 are each unsubstituted aryl groups (a phenyl). Ar3 is a substituted aryl group (a phenyl) including two dibenzofuran groups which are NOT 4-(benzofuran-1-yl)carbazole-9-yl. The first of the two dibenzofuran groups has a skeleton represented by Formula (2) wherein X is O; R1 is a bonding position; R2-R7 are hydrogen; and R8 is a substituent (a dibenzofuran). The second of the two dibenzofuran groups has a skeleton represented by Formula (2) wherein X is O; R1 is a bonding position; and R2-R8 are hydrogen.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0133857 A1), as applied to Claim 42 above, and further in view of Kyushu University (“Lifetime Breakthrough Promising for Low-Cost and Efficient Displays and Lights”).
Regarding Claims 43-44, Kim teaches the organic light emitting device according to Claim 42 above consisting of Kim’s Compound 67 as a host in the light-emitting layer and TBD as a fluorescent dopant. Kim does not teach a device which radiates delayed fluorescence. 
In the analogous art of organic light emitting devices, Kyushu teaches that fluorescent light-emitting molecules are low cost but can only use about 25% of electrical charges while phosphorescent materials can harvest 100% of charges but include expensive metals such as platinum or iridium (see Pg. 2, ¶1). Kyushu also teaches that through clever molecular design, thermally activated delayed fluorescent (TADF) materials can convert nearly all of the electrical charges to light without the expensive metal used in phosphorescent materials, making both high efficiency and low cost possible (see Pg. 2, ¶3). Kyushu suggests that their specific TADF material 4CzIPN is very stable which makes it promising for applications in displays and lighting (see Pg. 2, ¶11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the traditional fluorescent emitter in the emission layer of the OLED of Kim for a TADF emitter such as 4CzIPN in order to harvest the benefits of its low-cost efficiency and stability as suggested by Kyushu.  

Regarding Claim 45, Kim in view of Kyushu teaches the light emitting device according to Claim 44 above wherein the content of the Compound 67 in the light-emitting layer is 98 wt% (see Kim [0254]) which falls within the claimed range of “more than 50% by weight”. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0133857 A1), as applied to Claim 42 above, and further in view of Kim et al. (US 2004/0100190 A1), hereinafter “Kim-190”.
Regarding Claim 46, Kim teaches the organic light emitting device according to Claim 42 above containing Kim’s Compound 67 as the host in the light-emitting layer. Kim does not teach a device wherein Compound 67 is also present in a layer adjacent to the light-emitting layer. 
. 

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0329506 A1), as applied to Claim 42 above, and further in view of Kyushu University (“Lifetime Breakthrough Promising for Low-Cost and Efficient Displays and Lights”).
Regarding Claims 43-44, Lee teaches the organic light emitting device according to Claim 42 above consisting of Lee’s Compound 25 as a host in the light-emitting layer and Ir(PPy)3 as a phosphorescent dopant. Lee does not teach a device which radiates delayed fluorescence. Note that Lee suggests the emission layer may include a host according to their instant invention and a generic dopant (see [0081]). 
In the analogous art of organic light emitting devices, Kyushu teaches that fluorescent light-emitting molecules are low cost but can only use about 25% of electrical charges while phosphorescent materials can harvest 100% of charges but include expensive metals such as platinum or iridium (see Pg. 2, ¶1). Kyushu also teaches that through clever molecular design, thermally activated delayed fluorescent (TADF) materials can convert nearly all of the electrical charges to light without the expensive metal used in phosphorescent materials, making both high efficiency and low cost possible (see Pg. 2, ¶3). Kyushu suggests that their specific TADF 

Regarding Claim 45, Lee in view of Kyushu teaches the light emitting device according to Claim 44 above wherein the content of the Compound 25 in the light-emitting layer is 93 wt% (see Lee [0147]) which falls within the claimed range of “more than 50% by weight”. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0329506 A1), as applied to Claim 42 above, and further in view of Kim et al. (US 2004/0100190 A1), hereinafter “Kim-190”.
Regarding Claim 46, Lee teaches the organic light emitting device according to Claim 42 above containing Compound 25 as the host in the light-emitting layer. Lee does not teach a device wherein Compound 25 is also present in a layer adjacent to the light-emitting layer. 
However, in the analogous art of organic light emitting devices, Kim-190 teaches an OLED having an emission layer comprising a host and a dopant and a non-doping layer (i.e. a hole blocking layer) adjacent to the emission layer comprising only the host (see Abstract). Kim-190 suggests that such an arrangement improves luminous efficiency and simplifies manufacturing since an additional hole blocking material is not required (see Abstract, [0023], [0043] & [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED of Lee according to Claim 42 above by adding a hole blocking layer adjacent to the emission layer on the cathode side using the host Compound 25 for the benefit of improved efficiency and simplified manufacturing as suggested by Kim-190. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0222160 A1), hereinafter “Lee-160”, in view of Mayuka et al. (JP 2012049518 A),  hereinafter “Mayuka-JP”. A machine translation of Mayuka is included with the Office Action and is referred to herein for text citations as “Mayuka-MT”.  
Regarding Claim 55, Lee-160 teaches organic light emitting devices with a light emitting layer including two hosts (according to their general Formulae A and B respectively) and a phosphorescent dopant (see [0040] & Examples1-14) and suggests that said OLEDs display low driving voltages, high efficiencies, and good lifetimes (see [0182]). Lee-160 also teaches exemplary hosts according to Formula B including the Compound E102 (see Claim 8 & Pg. 61). 

Lee-160 E102: 
    PNG
    media_image4.png
    405
    467
    media_image4.png
    Greyscale


Lee-160 does not explicitly teach an OLED including the Compound E102 in the emission layer. However, provided the general teachings of Lee-160, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the second host according to Formula B in the exemplary devices of Lee-160 for Compound E102 because Lee-160 suggests Compound E102 is suitable as such. The substitution would have been one preferred element for another and one of ordinary skill would reasonably expect the predictable result that the modified compound would be useful in the light-emitting layer of the OLED of Lee-160 and would possess the benefits taught by Lee-160. See MPEP § 2143(B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select Compound E102 as the host according to Formula B because it would have 
Lee-160’s Compound E102 is not a compound according to the instant claim because the dibenzofuran substituent is bonded via the R1 position rather than the R4 position as required. However, in the analogous art of host materials for use in OLEDs, Mayuka teaches that introducing a substituent at the “1-position” of a dibenzofuran skeleton lowers the planarity of the molecule and increases steric hindrance so that interaction between compounds (i.e. aggregation) is suppressed. This facilitates interaction with a light emitting material such as a phosphorescent compound in the light emitting layer and thereby improves energy transfer to said light emitting material. As a result, luminous efficiency and driving voltage are improved (see Mayuka-MT – Pg. 5, lines 31-43). Note that the “1-position” of dibenzofuran according to Mayuka, which is denoted by the substituent Y in Mayuka’s general Formula (1), is equivalent to the R4 position of the instant claim. 

Mayuka Formula (1): 
    PNG
    media_image5.png
    181
    267
    media_image5.png
    Greyscale


	Provided the above teachings, it would have been obvious to one of ordinary skill in the art to modify Lee-160’s host Compound E102 by bonding the dibenzofuran group via the R4 position instead of the R1 position for the benefit of improved luminous efficiency and driving 

Instant: 
    PNG
    media_image6.png
    349
    501
    media_image6.png
    Greyscale
 E102-MOD: 
    PNG
    media_image7.png
    543
    640
    media_image7.png
    Greyscale
 

As seen from the structure above, Compound E102-MOD (Lee-160 in view of Mayuka) meets each of the following limitations set forth in the instant claim: Ar1 is an unsubstituted aryl group (a phenyl). In one phenyl group according to Formula (4a), R2a is a substituent (a dibenzothiophene) and R1a and R3a - R5a are each independently hydrogen. In the other phenyl group according to Formula (4a), R1a - R2a and R4a - R5a are each independently hydrogen and R3a contains a dibenzofuran skeleton represented by Formula (2) wherein X is O; R4 is a bonding position; and R1-R3 and R5-R8 are each hydrogen. Ar1 and each of R1a to R5a do not contain NOT 4-(benzofuran-1-yl)carbazole-9-yl or 4-(benzothiophen-1-yl)carbazole-9-yl.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure: 
Parham et al. (US 2017/0186965 A1) teaches an OLED with a light emitting layer consisting of a light-emitting material and EG29 (see Table 1 – Example 29). 
Parham: 
    PNG
    media_image8.png
    589
    474
    media_image8.png
    Greyscale


Kim et al. (US 2015/0090962 A1) teaches materials for OLEDs such as triazine-based Compound 243 (see Pg. 24). 
Kim: 
    PNG
    media_image9.png
    315
    472
    media_image9.png
    Greyscale



Kim et al. (KR 20150037119 A) teaches materials for OLEDs such as triazine-based Compound C-97 (see Pg. 11). 
Kim: 
    PNG
    media_image10.png
    182
    242
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789